Mr. Chiee Justice McIver,
dissenting. I cannot delay the filing of this opinion by taking the time necessary to write out my views fully; especially as such time must be devoted to more important and pressing official duties. I must, therefore, content myself now with simply indicating my main ground of objection to the conclusion reached by Mr. Justice Pope, hoping that, at some future day, I may be able to discuss the case fully. The main ground upon which I rest my dissent is that the plaintiff has been allowed to introduce parol evidence tending to show a parol waiver by an alleged agent of the conditions of the contract upon which he bases his action, in direct violation of one of the express stipulations of the contract, when there was no testimony whatever even tending to show that the defendant company had, in any way, authorized any agent tp *550make such waiver in any other manner than that expressly prescribed by the terms of the contract.